DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0007], line 4, second word, appears to contain a typo.  In paragraph [0026], there should be a space between “system” and “106”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, the preamble recites a method of intraluminal ultrasound imaging, but the claim does not recite any active imaging.  It is unclear as to whether any imaging is taking place.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoseit (US 2014/0275844).
Regarding claims 1 and 14, Hoseit discloses an intraluminal ultrasound imaging system and method of use, comprising: a patient interface module (PIM) (Fig. 8: “BIB 800”, [0047]: “patient interface module or bedside interface box (BIB) 800”) in communication with an intraluminal imaging device comprising an ultrasound imaging component ([0061]: “IVUS imaging”), the PIM comprising: a first reconfigurable logic block including a first plurality of logic elements interconnected by first reconfigurable interconnection elements ([0060]: a “programmable processor, such as an FPGA” is a reconfigurable logic block with interconnected elements); a configuration memory coupled to the first reconfigurable logic block; and a processing component coupled to the configuration memory (Fig. 8, [0060]: “Controller 840 is one or more processors in communication with a memory 842”), the processing component configured to: detect a device attribute of the intraluminal imaging device in communication with the PIM (Fig. 8, [0061]: “upon connection of a solid-state imaging device to the solid-state imaging device connector 820…device type and wire detection mechanism”); and load at least one of a first configuration or a second configuration to the configuration memory based on the detected device attribute to configure one or more of the first reconfigurable interconnection elements ([0061]: “first configuration stored in memory 842…second configuration stored in memory 842”) such that the first plurality of logic elements are interconnected for communication with the ultrasound imaging component (Fig. 8, [0061]: the selection of “filter 852” and “filter 854” facilitate an interconnected communication with the ultrasound imaging device).
Regarding claims 2 and 15, Hoseit discloses that the processing component is further configured to: load the first configuration when the detected device attribute indicates that the intraluminal imaging device comprises a first device attribute; and load the second configuration when the detected device attribute indicates that the intraluminal imaging device comprises a second device attribute, and wherein the first device attribute and the second device attribute are different ([0061]: “first configuration stored in memory 842 may be implemented …second configuration stored in memory 842 may be implemented”).
Regarding claim 3, Hoseit discloses that the processing component is further configured to: load the first configuration into the configuration memory based on the detection identifying the detected device attribute as the first device attribute ([0061]: “first configuration stored in memory 842 may be implemented …second configuration stored in memory 842 may be implemented”).
Regarding claims 4 and 16, Hoseit discloses that the first configuration configures the first reconfigurable logic block to: establish a digital communication link with the intraluminal imaging device based on a communication protocol associated with the detected device attribute; and transmit, via the digital communication link, a command to configure the intraluminal imaging device (Fig. 8, [0061]: “the FPGA-based controller 840 may be reconfigured to enable and/or optimize performance of the BIB 800 according to the intravascular devices connected thereto”).
([0073]: a status may be whether or not the intravascular imaging device is of a rotational or a non-rotational type).
Regarding claims 6 and 17, Hoseit discloses that the first configuration configures the first reconfigurable logic block to: receive, from the ultrasound imaging component based on the detected device attribute, an analog signal associated with an ultrasound echo signal received by the ultrasound imaging component, the ultrasound echo signal representative of a subject's body (Fig. 8, [0061]: “IVUS imaging data”).
Regarding claim 7, Hoseit discloses that the first configuration configures the first reconfigurable logic block to: apply a filter to the received analog signal based on the detected device attribute (Fig. 10, [0071]: “specific selection among the bandpass filters 1024”).
Regarding claim 8, Hoseit discloses that the first configuration configures the first reconfigurable logic block to: convert the received analog signal to a digital signal based on the detected device attribute (Fig. 10, [0069]: “analog to digital converter 1026”).
Regarding claims 9 and 18, Hoseit discloses that the PIM further includes a host interface configured to transmit an image signal associated with the ultrasound echo signal to a host (Fig. 10 shows an “Intravascular Device Interface 902” that transmits echo signals to a downstream host).
Regarding claim 10, Hoseit discloses that the ultrasound imaging component includes an array of ultrasound transducers (Fig. 8, [0048]: “solid-state imaging device connector is configured to interface with solid-state imaging devices, such as a phased array IVUS device”).
Regarding claims 12 and 20, Hoseit discloses that the PIM further comprises a non-volatile storage memory configured to store the first configuration and the second configuration, and wherein the processing component is further configured to: load the at least one of a first configuration or a second configuration to the configuration memory from the non-volatile storage memory ([0030]: “memory such as a hard drive…”, [0061]: “stored in memory 842”).
Regarding claim 13, Hoseit discloses a field programmable gate array (FPGA) including: the first reconfigurable logic block; the configuration memory; and the processing component (Fig. 8, [0060]: “FPGA-based controller 840”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hoseit (US 2014/0275844).
Regarding claims 11 and 19, Hoseit does not explicitly disclose a second reconfigurable logic block including a second plurality of logic elements interconnected by second reconfigurable interconnection elements, wherein the processing component is further configured to: load a third configuration or a fourth configuration to the configuration memory based on a multiple configurations may be stored in memory ([0060]).  Additionally, mere duplication of parts (duplication of another reconfigurable logic block) has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second reconfigurable block to load third and fourth configurations, as to provide additional configurations for additional devices.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Primary Examiner
Art Unit 3793